



EXHIBIT 10.1


AMENDMENT NO. 1
to the
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




        AMENDMENT No. 1 (this "Amendment"), effective as of the 22nd day of
September 2016 (the "Effective Date"), by and between Ralph Lauren Corporation,
a Delaware corporation (the "Company"), and Valerie Hermann (the "Executive").


        WHEREAS, the Executive is party to an Amended and Restated Employment
Agreement, by and between the Company and the Executive, effective as of April
4th, 2016 (the "Employment Agreement"); and


        WHEREAS, the Company and the Executive wish to amend the Employment
Agreement in certain respects.


NOW, THEREFORE, intending to be bound, the parties hereby agree as follows:


1.
Section 2.1(e)(A) of the Employment Agreement is amended to read in its entirety
as follows, effective as of the Effective Date:



"a material diminution in or adverse alteration to Executive's title, base
salary, position, or duties, it being acknowledged and understood that if the
Corporation discontinues any brand, label, product category, or line of
business, any changes to Executive's duties and responsibilities solely as a
result of such discontinuation shall not be deemed a material diminution or
adverse alteration, and it being further acknowledged and understood that the
removal from Executive's purview of responsibility of any other brand, label,
product category, or line of business to which Executive consents in writing
shall not be deemed a material diminution or adverse alteration, provided in
each case that Executive's title or role as President, Global Brands is not
otherwise changed."


2.
Section 2.3(a)(i) of the Employment Agreement is amended to read in its entirety
as follows, effective as of the Effective Date:



"Severance. Subject to Section 2.3(a)(vi) and Section 4.1(a) hereof, the
Corporation shall: (a) beginning with the first payroll period following the
30th day following the date of termination of Executive's employment, continue
to pay the Executive, in accordance with the Corporation's normal payroll
practice, her Base Compensation, as in effect immediately prior to such
termination of




1

--------------------------------------------------------------------------------





employment, for the longer of the balance of the Term (up to a maximum of two
(2) years) and the one year period commencing on the date of such termination
(the "Severance Period"), provided, that the initial payment shall include Base
Compensation amounts for all payroll periods from the date of termination
through the date of such initial payment; (b) pay to the Executive, when bonuses
for the year of termination would otherwise be paid, a Pro-Rata Actual Annual
Incentive Bonus (as defined below); and (c) pay to the Executive, on the last
business day of the Severance Period, an amount equal to 175% of Executive's
Base Compensation as in effect immediately prior to such termination of
employment. For purposes of this Agreement, the term "Pro Rata Actual Annual
Incentive Bonus" means the annual bonus based on actual results for the fiscal
year in which the Executive's termination occurs, multiplied by a fraction, the
numerator of which is the number of days from the first day of the fiscal year
in which such termination occurs until the date of termination and the
denominator of which is 365. Notwithstanding the foregoing, in order to receive
any severance benefits under this Section 2.3(a)(i), the Executive must sign and
not timely revoke a release and waiver of claims against the Corporation, its
successors, affiliates, and assigns, in a form acceptable to the Corporation on
or prior to the 30th day following the date of termination of Executive's
employment."


3.
The "Title" section of the term sheet dated April 4, 2016, and attached to the
Employment Agreement (the "Term Sheet") shall be amended in its entirety to read
as follows, effective as of the Effective Date:



"Global Brand President, Luxury, Women's Collections, and World of Accessories,
until September 21, 2016


President, Global Brands, for the remainder of the Term"


4.
A new section entitled "One Time Special Equity Award" shall be added to the
Term Sheet, which shall read as follows, effective as of the Effective Date:



"You will receive a One Time Special Equity Award (in addition to the Annual
Equity Award contemplated by the Term Sheet) with a value of approximately
$2,500,000 to be granted as follows: (i) $1,250,000 in the form of Performance
Share Units based on a performance period consisting of the Company's third and
fourth quarters of Fiscal Year 2017 and full Fiscal Years 2018 and 2019, the
vesting to occur within ninety (90) days following the last day of the Company's
Fiscal Year 2019 after certification of achievement of performance, subject to
continued service on the vesting date (except as otherwise provided for under
the Employment Agreement) and achievement of performance goals, pursuant to the
terms of the Plan, and each such vested share to be settled as soon as
practicable




2

--------------------------------------------------------------------------------





but not more than 30 days after the vesting date; and (ii) $1,250,000 in the
form of time-based Restricted Stock Units vesting 100% in full on May 8, 2019,
subject to continued service to that vesting date (except as otherwise provided
for under the Employment Agreement), pursuant to the terms of the Plan, and each
such vested share shall be settled as soon as practicable but not more than 30
days after the vesting date. The One Time Special Equity Award will be granted
on or about November 8, 2016."


5.
Except as amended and/or modified by this Amendment, the Employment Agreement is
hereby ratified and confirmed and all other terms of the Employment Agreement
shall remain in full force and effect, unaltered and unchanged by this
Amendment.





3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed
and the Executive has hereunto set her hand, effective as of the Effective Date.


       
 
RALPH LAUREN CORPORATION
 
 
 
 
 
 
 
 
 
By:
  /s/ ROSEANN LYNCH
 
 
Name: Roseann Lynch
 
 
 
 
 
 
Title: Corporate Senior Vice President, Chief Talent Officer, Global People and
Development
 
 
 
 
 
Date:
November 9, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
  /s/ VALERIE HERMANN
 
 
Valerie Hermann
 
 
 
 
 
 
Date:
November 3, 2016
 
 
 
 
 







4